781 N.W.2d 304 (2010)
DAN-KAI TUS and Nu Chen Yen Tus, Plaintiffs/Counter-Defendants/Appellants,
v.
Shirley HURT f/k/a Shirley Robbins, Defendant-Cross Defendant, and
Sterling Mortgage & Investment Company, Defendant/Counter-Plaintiff/Cross Plaintiff/Appellee, and
American Title Company of Washtenaw and Republic Banc Mortgage Company, Third-Party Defendants.
Docket No. 139769. COA No. 281007.
Supreme Court of Michigan.
May 7, 2010.

Order
On order of the Court, the application for leave to appeal the June 25, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed the effect, if any, on this case of Brydges v. Emmendorfer, 311 Mich. 274, 279, 18 N.W.2d 822 (1945) (holding that "[t]he statute of limitations does not control *305 the question of laches in equitable actions") and Stokes v. Milieu Roofing Co., 466 Mich. 660, 671-672, 649 N.W.2d 371 (2002) (concluding that courts should not avoid the application of a statute under the guise of equity because a statutory penalty is excessively punitive or harsh).
The State Bar of Michigan Real Property Law Section, the Michigan Association of Mortgage Professionals, the Michigan Mortgage Lenders Association, the Michigan Association of Realtors, the Michigan Association of Community Bankers, the Michigan Bankers Association, the American Civil Liberties Union of Michigan, the State Bar of Michigan Consumer Law Section, the University of Michigan Law School General Clinic, and the Michigan Association for Justice are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.